Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 03/20/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 3, 6, 7, 8, 10, 13, 14, 15, 17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pat No. 10,977,702), in view of Renner (US Pub No. 2017/0046492).
As to claims 1, 8, 15, Patel teaches a computer-implemented method comprising:
	providing (i.e. The system 10 provides the healthcare providers 30 with a healthcare provider interface 60, col. 10, lines 17-42), by the one or more processors, an interface enabling navigation of (a) one or more first prior authorization requirements and (b) one or more second prior authorization requirements (i.e. a prior authorization request 38 is submitted into the system 10, col. 10, line 57 to col. 11, line 10), wherein (a) the one or more first prior authorization requirements correspond to a first medical code (i.e. the selected medically-coded drug and the authorized healthcare provider, col. 10, lines 43-56), and (b) the one or more second prior authorization requirements correspond to a second medical code (i.e. The process is repeated numerous times for many different types of medically-coded drugs and corresponding patients, col. 13, lines 47-54);
	populating (i.e. Data elements required to substantiate approvals can also be auto-populated via access with patients' electronic medical records (EMR) and other clinical data inputs, col. 16, lines 36-50), by the one or more processors, (a) one or more fields of a first row of a relational database table (i.e. The database contains many groups of tables, each with parent to child relationships, main examples of which are: Patient Eligibility Tables, Drug Tables, Pharmacy Tables, and Prescriber Tables, col. 16, lines 20-35) with at least a portion of the one or more first prior authorization requirements and (b) one or more fields of a second row of the relational database table with at least a portion of the one or more first prior authorization requirements (i.e. the system automatically correlates the patient 32' with a corresponding health plan 16' and completes the remaining data fields 14'' in the adaptive intake 14 with information taken from the database based on the user input 310, col. 14, line 63 to col. 15, line 12);
	populating (i.e. Data elements required to substantiate approvals can also be auto-populated via access with patients' electronic medical records (EMR) and other clinical data inputs, col. 16, lines 36-50), by the one or more processors, (a) one or more fields of a third row of the relational database table with at least a portion of the one or more second prior authorization requirements and (b) one or more fields of a fourth row of the relational database table (i.e. The database contains many groups of tables, each with parent to child relationships, main examples of which are: Patient Eligibility Tables, Drug Tables, Pharmacy Tables, and Prescriber Tables, col. 16, lines 20-35) with at least a portion of the one or more second prior authorization requirements (i.e. the system automatically correlates the patient 32' with a corresponding health plan 16' and completes the remaining data fields 14'' in the adaptive intake 14 with information taken from the database based on the user input 310, col. 14, line 63 to col. 15, line 12);
	generating, by the one or more processors, a first decision tree for the first medical code based at least in part on the first row and the second row (i.e. If the patient is eligible, the adaptive intake form uses the inputs to generate the rules based intake form specific to patient, drug, and health plan clinical policies, col. 21, lines 43-55);
	generating, by the one or more processors, a second decision tree for the second medical code based at least in part on the third row and the fourth row (i.e. If the patient is eligible, the adaptive intake form uses the inputs to generate the rules based intake form specific to patient, drug, and health plan clinical policies, col. 21, lines 43-55); and
	receiving, by the one or more processors, a prior authorization request for the first medical code (i.e. The "Prior Authorization Approval Decision" 18' is a decision made using the knowledge base of the Real Time Decision Interface. Once a request is approved the healthcare provider is notified and a unique authorization code or other transaction-specific ID is assigned to the approved request, col. 22, line 56 to col. 23, line 7);
	responsive to receiving the prior authorization request for the first medical code, traversing, by the one or more processors, the first decision tree to generate a prior authorization response (i.e. After the Real Time Decision Interface determines that a prior authorization request is within a health plan's clinical policies, the unique identifier or transaction-specific authorization code is assigned to the request, col. 23, lines 8-22);
	providing, by the one or more processors, the prior authorization response (i.e. Users from each specialty pharmacy log into their Dashboard via Specialty Pharmacy Interface 86 and are able to view all approved requests as well as each health plan's clinical policies, col. 23, lines 8-22).
	Patel teaches “generating the rules for generating a prior authorization response” (i.e. to generate the rules based intake form specific to patient, drug, and health plan clinical policies, col. 21, lines 43-55; The "Prior Authorization Approval Decision", col. 22, line 56 to col. 23, line 7).
Patel does not seem to explicitly teach “a decision tree”.
	Renner teaches “a decision tree” (i.e. The predictive rules 1005 can be in the form of a decision tree comprising a plurality of nodes, [0014]; apply a decision tree to ... a predetermination of whether a prior authorization for the prescription medication will be required by a health plan, [0006]; making a predetermination of a prior authentication request using a machine learning technique such as decision tree processing, [0010]).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Renner before the effective filing date of the claimed invention to modify the system of Patel to include the limitations as taught by Renner. One of ordinary skill in the art would be motivated to make this combination in order to predict a likelihood that a health insurance provider will require a prior authorization for the prescription medication in view of Renner ([0017]), as doing so would give the added benefit of the PA predetermination process also further speeds up ePA determination turnaround, 

As to claim 3, 10, 17, Patel teaches the prior authorization request is received via an application programming interface and the prior authorization response is provided via the application program interface (i.e. The system 10 provides the healthcare providers 30 with a healthcare provider interface 60, col. 10, lines 17-42).

As to claims 6, 13, 20, Patel teaches the one or more fields of the first row and the relational database table are automatically populated (i.e. Data elements required to substantiate approvals can also be auto-populated via access with patients' electronic medical records (EMR) and other clinical data inputs, col. 16, lines 36-50)

As to claims 7, 14, 21, Renner teaches the first decision tree is generated before receiving the prior authorization request (i.e. The predictive rules 1005 can be in the form of a decision tree comprising a plurality of nodes, [0014]; apply a decision tree to ... a predetermination of whether a prior authorization for the prescription medication will be required by a health plan, [0006]; making a predetermination of a prior authentication request using a machine learning technique such as decision tree processing, [0010]).

Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over

applied to claims above, and further in view of CAMPBELL (US Pub No. 2012/0166212).
	As to claims 2, 9, 16, Patel, Renner do not seem to specifically teach the following limitations, but CAMPBELL teaches:
storing the first decision tree as a graph data structure, wherein the root node of the first decision tree comprises the first medical code (i.e. a decision tree governing selection of pairwise elements for combination can require development of a substantial rules set to cover all the possible cases for obtaining different Medical Code combinations, [0059]); and
storing the second decision tree as a graph data structure, wherein the root node of the second decision tree comprises the second medical code (i.e. a decision tree governing selection of pairwise elements for combination can require development of a substantial rules set to cover all the possible cases for obtaining different Medical Code combinations, [0059]).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Renner, CAMPBELL before the effective filing date of the claimed invention to modify the system of Patel, Renner to include the limitations as taught by CAMPBELL. One of ordinary skill in the art would be motivated to make this combination in order to generate a set of Medical Code Options based on preliminary information regarding an initial assertion in view of CAMPBELL ([0008]), as doing so would give the added benefit of performing Medical Code-based decision-making involving the matching of a given medical identified element against one or more of a set of known or reference .

Claims 4, 5, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US Pat No. 10,977,702), in view of Renner (US Pub No. 2017/0046492), as applied to claims above, and further in view of KIERSKY (US Pat No. 8,165,984).
As to claims 4, 11, 18, Patel, Renner do not seem to specifically teach the method of claim 1, wherein at least one field in the first row comprises a null value.
KIERSKY teaches this limitation (i.e. the contents of the rows of decision table 418 to determine a decision Referring to FIG. 8, a decision table may include a plurality of columns 812 that each list required fact values, such as "true" or "false" (or "null" if a fact value is not determined), col. 11, lines 21-35).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Renner, KIERSKY before the effective filing date of the claimed invention to modify the system of Patel, Renner to include the limitations as taught by KIERSKY. One of ordinary skill in the art would be motivated to make this combination in order to generate the decision table from the decision tree in view of KIERSKY (col. 2, lines 9-18), as doing so would give the added benefit that the decision service may enable a reduction in the complexity of the design and/or construction of an application as taught by KIERSKY (col. 1, lines 47-56).

As to claims 5, 12, 19, Patel, Renner do not seem to specifically teach the

KIERSKY teaches this limitation (i.e. a decision making process in the form of a decision tree, col. 6, lines 1-10; fact resolver module 702 may resolve a fact value for a decision node 602 as being true or false, or the fact value may remain unknown/null, col. 7, lines 34-47).
It would have been obvious to one of ordinary skill of the art having the teaching of Patel, Renner, KIERSKY before the effective filing date of the claimed invention to modify the system of Patel, Renner to include the limitations as taught by KIERSKY. One of ordinary skill in the art would be motivated to make this combination in order to determine a plurality of fact values, to communicate with the resolver interface to determine at least one fact value of the plurality of fact values, and to compare the determined plurality of fact values to one or more rows of a decision table to determine a matched row in view of KIERSKY (col. 1, line 57 to col. 2, line 8), as doing so would give the added benefit of the inference engine is configured to set a decision to the conclusion corresponding with the matched row of the decision table as taught by KIERSKY (col. 1, line 57 to col. 2, line 8).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is
(571) 272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153